UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2013 NITRO PETROLEUM INCORPORATED (Exact name of registrant as specified in its charter) Nevada 000-50932 98-0488493 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 624 W. Independence, Suite 101 Shawnee, OK 74804 (Address of principal executive offices) Registrant’s telephone number, including area code: (405) 273-9119 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 1, 2013, James G. Borem resigned as Director, Chairman, Chief Executive Officer and Interim Chief Financial Officer of Nitro Petroleum Incorporated (the “Company”), effective immediately. Concurrently with Mr. Borem’s resignation, the Board of Directors appointed the Company’s current President, James C. Lanshe, to succeed Mr. Borem as the Company’s Chairman and Interim Chief Executive Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 5, 2013 NITRO PETROLEUM INCORPORATED By: /s/James C. Lanshe James C. Lanshe President
